Exhibit 10.2

AMENDMENT NO. 2

TO TERM LOAN CREDIT AGREEMENT

This AMENDMENT NO. 2 TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) dated as
of January 13, 2014, is among TOWERS WATSON & CO., a Delaware corporation (the
“Company”), BANK OF AMERICA, N.A., in its capacity as administrative agent for
the Lenders (as defined in the Term Loan Credit Agreement described below) (in
such capacity, the “Administrative Agent”), and each of the Lenders party
hereto.

W I T N E S S E T H:

WHEREAS, the Company, the Administrative Agent and the Lenders have entered into
that certain Term Loan Credit Agreement dated as of June 1, 2012 (as amended by
Amendment No. 1 dated as of October 9, 2013, as hereby amended and as from time
to time further amended, supplemented, restated, amended and restated or
otherwise modified, the “Term Loan Agreement”; capitalized terms used in this
Amendment not otherwise defined herein shall have the respective meanings given
thereto in the Term Loan Agreement), pursuant to which the Lenders provided a
term loan facility to the Company;

WHEREAS, each of the Subsidiary Guarantors has entered into the Subsidiary
Guaranty pursuant to which it has guaranteed the obligations of the Company
under the Term Loan Agreement and the other Loan Documents;

WHEREAS, the Company has requested that the Administrative Agent and the Lenders
amend the Term Loan Agreement as set forth herein, and the Administrative Agent
and the Lenders signatory hereto are willing to effect such amendment on the
terms and conditions contained in this Amendment.

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendment to Term Loan Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:

 

  (a) The definition of “Eurodollar Rate” in Section 1.01 is deleted in its
entirety and the following is inserted in lieu thereof:

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;



--------------------------------------------------------------------------------

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

  (b) The definition of “Subsidiary” in Section 1.01 is deleted in its entirety
and the following is inserted in lieu thereof:

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, however, no Client Focused Investment Structure shall
be deemed to be a Subsidiary. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

 

  (c) Section 1.01 is amended by inserting the following new definition in the
appropriate alphabetical location:

“Client Focused Investment Structure” means each fund established solely for the
purpose of investing in financial and alternative assets or other mutual or
hedge funds, or any fund that owns any such fund or funds, so long as, in each
case, (i) such fund is not owned by a Loan Party, (ii) such fund is not included
in the consolidated financial statements of the Company, and (iii) any
Indebtedness of such fund is non-recourse to the Loan Parties.

2. Effectiveness; Conditions Precedent. The effectiveness of this Amendment is
subject to (a) the Administrative Agent’s receipt of counterparts of this
Amendment duly executed by the Company, Lenders constituting Required Lenders
and the Administrative Agent and (b) no Event of Default or Default having
occurred and being continuing.

3. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Company represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) At the time of and immediately after giving effect to this Amendment, the
representations and warranties of the Company set forth in Article V of the Term
Loan Agreement shall be true and correct in all material respects on and as of
the date hereof except that (i) if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation shall be true
and correct in all respects, (ii) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date, and (iii) for the purposes of this
Amendment, the representations and warranties contained in Sections 5.05(a) and
(b) of the Term Loan Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Term Loan Agreement.

(b) This Amendment has been duly executed and delivered by the Company. This
Amendment constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, Debtor
Relief Laws or similar Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.



--------------------------------------------------------------------------------

4. Entire Agreement. This Amendment, the Term Loan Agreement as amended hereby,
and the other Loan Documents (collectively, the “Relevant Documents”), sets
forth the entire understanding and agreement of the parties hereto in relation
to the subject matter hereof and supersedes any prior negotiations and
agreements among the parties relating to such subject matter. No promise,
condition, representation or warranty, express or implied, not set forth in the
Relevant Documents shall bind any party hereto, and no such party has relied on
any such promise, condition, representation or warranty. Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Term Loan Agreement.

5. Full Force and Effect of Term Loan Agreement. Except as hereby specifically
amended, modified or supplemented, the Term Loan Agreement is hereby confirmed
and ratified in all respects and shall be and remain in full force and effect
according to its terms.

6. Counterparts and Effectiveness. This Amendment may be executed in any number
of counterparts and by the different parties on separate counterparts and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Amendment. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or
electronic delivery (including by .pdf) shall be effective as delivery of a
manually executed counterpart of this Amendment.

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS AMENDMENT WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

8. Severability. Whenever possible each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition of invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

9. References. All references to the “Term Loan Credit Agreement” in the Loan
Documents shall mean the Term Loan Agreement, as amended hereby.

10. Successors and Assigns. This Amendment shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the respective successors and assigns of the Company,
the Lenders and the Administrative Agent.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

COMPANY: TOWERS WATSON & CO. By:  

/s/ Michael J. O’Boyle

Name:  

Michael J. O’Boyle

Title:  

Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Liliana Claar

Name:  

Liliana Claar

Title:  

Vice President

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Lisa Reiter

Name:  

Lisa Reiter

Title:  

Director

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Peter Martin

Name:  

Peter Martin

Title:  

Vice President

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Alicia Schreibstein

Name:  

Alicia Schreibstein

Title:  

Vice President

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

Bremmer Kneib

Name:  

Bremmer Kneib

Title:  

Vice President

SUNTRUST BANK, as a Lender By:  

/s/ David Bennett

Name:  

David Bennett

Title:  

Director

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Steven L. Sawyer

Name:  

Steven L. Sawyer

Title:  

Senior Vice President



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ John K. Perez

Name:  

John K. Perez

Title:  

Senior Vice President

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:  

/s/ Leslie D. Broderick

Name:  

Leslie D. Broderick

Title:  

SVP

TD BANK, N.A., as a Lender By:  

/s/ Mark Hogan

Name:  

Mark Hogan

Title:  

Senior Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tony Sood

Name:  

Tony Sood

Title:  

Director

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Thomas E. Paton

Name:  

Thomas E. Paton

Title:  

Authorized Signatory

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ John H. Frost

Name:  

John H. Frost

Title:  

Vice President